Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION

Double Patenting
Claims listed below of this application is patentably indistinct from claims of co-pending Application.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Comparison Table
Present Application
 (17385505)
Co-pending Application
(16848282)
1-20
1-20



Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Schroeder (US-PGPUB-NO:  US20130218509)(As to claim 1, 8, 15, Schroeder discloses):1. A computer implemented method of translation of verification commands of an electronic design file of an electronic circuit defined by the electronic design file [Para. 5: "test instrument"], comprising the steps of:receiving, at a processor [Para. 65: "processor", "CPU"], the electronic design file defining a functional level electronic design of the electronic circuit [Para. 35: "Hardware Configuration Program--a program, e.g., a netlist or bit file, that can be used to program or configure a programmable hardware element"], wherein the electronic circuit comprises at least two subsystems and the electronic circuit includes at least two configuration options for the at least two subsystems [Para. 112: "store multiple configurations or operating modes in the memory"; Also, as in Fig. 10 highlighted with arrows, the subsystem and the electronic circuit includes at least two configuration options (the top and the bottom)];
    PNG
    media_image1.png
    350
    614
    media_image1.png
    Greyscale
receiving, at the processor [Para. 65: "processor", "CPU"], along with the electronic design file [Para. 34: "program file"], at least one analog test harness model having at least one indirect branch contribution statement [Para. 2 and 63: "analog", "test"];translating, at the processor [Para. 65: "processor", "CPU"], said at least one indirect branch contribution statement into a plurality of direct branch contribution operators based at least in part upon said at least one analog test harness model and the electronic design file [Para. 64: " Test instruments … analog, digital, radio frequency"];and generating, at the processor [Para. 65: "processor", "CPU"], a netlist for the electronic circuit based at least in part upon said translation of said at least one indirect branch contribution statement [Para. 35: "Hardware Configuration Program--a program, e.g., a netlist or bit file, that can be used to program or configure a programmable hardware element."].(As to claim 2, 3, Schroeder discloses):2. The computer implemented method of translation of verification commands of said electronic design file of claim 1 [Para. 64: "electronics", "test"; also, Para. 35, "Hardware Configuration Program--a program, e.g., a netlist or bit file, that can be used to program or configure a programmable hardware element."], wherein said at least one analog test harness model has at least one stimulus [Para. 98: "test", "mode", "stimulus"; also, Para. 2, "analog", "test"].(As to claim 4, 11, 17, Schroeder discloses):4. The computer implemented method of translation of verification commands of said electronic design file of claim 1 [Para. 64, 35], wherein said at least one analog test harness model has at least one output assertion of one subsystem [Para. 63: "analog", "test"].(As to claim 5, 6, 7, 12, 14, 18, 19, 20, Schroeder discloses):5. The computer implemented method of translation of verification commands of said electronic design file of claim 1 [Para. 64: "test", "electronics"; also, Para. 2, "test"], wherein at least one output assertion of one subsystem can determine at least one allowed stimulus for a second subsystem [Para. 67: "acquire signals from the SUT 75 to perform testing. For example, the device 125 may be configured to measure and perform analog to digital conversion for voltage of the SUT 75"; also refer to Fig. 7 as highlighted, wherein, element 716 determines the allowed stimulus].
    PNG
    media_image2.png
    656
    507
    media_image2.png
    Greyscale
(As to claim 9, 10, 16, Schroeder discloses):9. The computer implemented method of translation of verification commands of said electronic design file of claim 8 [Para. 64, 35], wherein the modified at least one analog test harness model has at least one stimulus [Para. 98: "modify", "test", "stimulus"; also, Para. 2, "analog", "test"].(As to claim 13, 14, 19, Schroeder discloses):13. The computer implemented method of translation of verification commands of said electronic design file of claim 8 [Para. 64, 35], wherein at least one output assertion of a first subsystem can determine at least one allowed configuration value for a second subsystem [Para. 67: "acquire signals from the SUT 75 to perform testing. For example, the device 125 may be configured to measure and perform analog to digital conversion for voltage of the SUT 75"; also refer to Fig. 7 as highlighted, wherein, element 716 determines the allowed stimulus].
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851